Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to the
                         Illinois Official Reports                        accuracy and
                                                                          integrity of this
                                                                          document
                                  Appellate Court                         Date: 2018.07.19
                                                                          14:58:03 -05'00'




                  People v. Rodriguez, 2018 IL App (1st) 141379-B



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            SEBASTIAN RODRIGUEZ, Defendant-Appellant.



District & No.     First District, First Division
                   Docket No. 1-14-1379


Filed              June 4, 2018



Decision Under     Appeal from the Circuit Court of Cook County, No. 08-CR-21347; the
Review             Hon. Michael J. Howlett Jr. and the Hon. Neera L. Walsh, Judges,
                   presiding.



Judgment           Affirmed.


Counsel on         Michael J. Pelletier, Patricia Mysza, and Philip D. Payne, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Mary P. Needham, Noah Montague, and Sari London, Assistant
                   State’s Attorneys, of counsel), for the People.



Panel              PRESIDING JUSTICE PIERCE delivered the judgment of the court,
                   with opinion.
                   Justice Harris concurred in the judgment and opinion.
                   Justice Mikva concurred in part and dissented in part, with opinion.
                                              OPINION

¶1        This case is before us on remand from a supervisory order of our supreme court.
     Fifteen-year-old Sebastian Rodriguez was charged with first degree murder in connection with
     the shooting of thirteen-year-old Sameere Conn on October 1, 2008. At the time of the offense,
     15-year-old defendants charged with first degree murder were automatically excluded from
     juvenile court jurisdiction. Sebastian was tried, convicted, and sentenced as an adult in
     criminal court. After a jury found Sebastian guilty of murder, the circuit court sentenced him to
     50 years in prison: 25 years for the murder and 25 additional years pursuant to a
     then-mandatory firearm enhancement.
¶2        In this direct appeal, Sebastian argued that (1) the circuit court erroneously denied his
     motion to suppress evidence found during a search of his home, (2) expert testimony
     identifying a revolver found in his home as the murder weapon was improperly admitted
     without a hearing to determine if it was based on generally accepted scientific methodologies,
     and (3) a 50-year sentence for an offender who was 15 years old at the time of his offense was
     unconstitutional.
¶3        Shortly after Sebastian filed his notice of appeal, the Illinois legislature raised the age of
     automatic transfer from juvenile court to criminal court for defendants charged with first
     degree murder from 15 to 16 years of age (see Pub. Act 99-258, § 5 (eff. Jan. 1, 2016)
     (amending section 5-130(1)(a) of the Juvenile Court Act of 1987 (Juvenile Court Act) (705
     ILCS 405/5-130(1)(a)))). The legislature also adopted additional sentencing guidelines for
     defendants who were under the age of 18 at the time of their offenses and who were tried as
     adults, including making firearm enhancements discretionary, rather than mandatory (see Pub.
     Act 99-69, § 10 (eff. Jan. 1, 2016) (adding 730 ILCS 5/5-4.5-105); Pub. Act 99-258, § 15 (eff.
     Jan. 1, 2016) (adding 730 ILCS 5/5-4.5-105)). In supplemental briefing, Sebastian argued that
     these amendments should apply to his case, pending on appeal.
¶4        In our initial opinion, issued on May 8, 2017, we agreed with Sebastian that the amendment
     increasing the minimum age for mandatory transfer to criminal court applied to cases, like his,
     that were pending on appeal when the amendment took effect. We affirmed the jury’s guilty
     verdict for first degree murder, vacated Sebastian’s sentence, and remanded this matter to the
     juvenile court for resentencing. The State sought review of that decision by the Illinois
     Supreme Court. Six months later, our supreme court decided, in People v. Hunter, 2017 IL
121306, ¶¶ 36, 43, that the amendment to the automatic transfer provision applied only to cases
     that were pending in the circuit court when the amendment took effect, but not to those cases
     pending on appeal. Accordingly, on January 18, 2018, the supreme court issued a supervisory
     order in which it denied the State’s petition for leave to appeal but directed us to vacate our
     earlier judgment and reconsider this case in light of Hunter. People v. Rodriguez, No. 122467
     (Ill. Jan. 18, 2018) (supervisory order).
¶5        There is no question that the holding in Hunter applies in this case and that therefore our
     initial ruling that the amendment to the automatic transfer provision applies to Sebastian must
     be vacated. Hunter also holds that the amended sentencing guidelines apply only to sentencing
     hearings held after those amendments took effect. Hunter, 2017 IL 121306, ¶¶ 54-56.
     Although juvenile defendants who receive new sentencing hearings on remand must be
     sentenced in accordance with the amended guidelines, contrary to Sebastian’s position, the
     new guidelines provide no independent basis for remand and resentencing.

                                                  -2-
¶6          There is no reason to revisit most of the issues raised in this appeal and decided in our
       initial opinion, as they are not impacted by Hunter. We will restate those aspects of our initial
       opinion here since our previous judgment is now vacated.
¶7          There are two issues that we did not previously reach that we must now decide and that
       have been fully briefed by the parties both in their original briefs and in supplemental briefs
       filed after our supreme court remanded this case for our reconsideration in light of Hunter.
       Those issues are whether defendant’s 50-year sentence violates the eighth amendment and the
       proportionate penalties clause. We now hold, in accord with several other panels of this
       district, that defendant’s 50-year sentence, pursuant to which he will not be eligible for release
       until the age of 65, is not a de facto life sentence and therefore consideration of the “distinctive
       attributes of youth” articulated by the United States Supreme Court in Miller v. Alabama, 567
U.S. 460, 471-72 (2012), and Montgomery v. Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718,
       733 (2016), was not required. In addition, defendant’s sentence does not violate the
       proportionate penalties clause. We therefore affirm the judgment and sentence on the charge of
       first degree murder.

¶8                                          I. BACKGROUND
¶9                                         A. Pretrial Proceedings
¶ 10        Nine days after Sameere Conn’s death, Chicago police obtained a warrant to search
       Sebastian Rodriguez’s home for evidence related to the shooting. In the complaint for the
       search warrant, Detective Ricky Bean identified two eyewitnesses who testified before a grand
       jury that they knew Sebastian and saw him, dressed in a hooded sweatshirt, fire shots into the
       convenience store where Sameere was killed, as well as a third eyewitness who identified
       Sebastian as the individual he saw looking through the glass window of the store’s door just
       before shots were fired through that window. According to the complaint, officers also learned
       from two other witnesses that Sebastian was known to possess a “kill list” of potential victims
       that included Sameere. Finally, the complaint alleged that, in connection with prior arrests,
       Sebastian had given the address 10744 South Hoxie Avenue in Chicago as his home address.
¶ 11        Finding this sufficient to establish probable cause, the circuit court issued a warrant to
       search Sebastian’s home for “[o]ne dark colored or grey hooded sweat shirt, [o]ne document
       containing a list of individual names, [a]nd one handgun.” Officers executed the warrant on
       October 11, 2008, retrieving a revolver from under a floorboard in the bathroom and a number
       of hooded sweatshirts from elsewhere in the home.
¶ 12        Sebastian was charged by grand jury indictment with first degree murder.
¶ 13        In his motion to suppress filed on April 26, 2010, Sebastian argued that the evidence
       recovered during the October 11, 2008, search should be excluded because, even if officers had
       probable cause to arrest him, they had no reason to believe that specific evidence would be
       found in his home 10 days after the shooting.
¶ 14        Although an evidentiary hearing was held on Sebastian’s motion to suppress, the testimony
       offered related only to the scope of the search and the manner in which it was conducted, issues
       that are not raised in this appeal. The circuit court denied Sebastian’s motion, explaining that,
       in its view, when officers have “a strong identification of a suspected shooter and that person’s
       home,” then “it is not beyond logic, nor *** beyond the law, to have probable cause to see if in



                                                    -3-
       that person’s place of residence, the place they call home, the place in which they keep their
       items, that there might be evidence of the crime there.”
¶ 15       On May 9, 2013, Sebastian moved for an evidentiary hearing, pursuant to Frye v. United
       States, 293 F. 1013 (D.C. Cir. 1923), on the admissibility of expert testimony he expected the
       State to introduce linking the gun found in his home to a bullet recovered from the scene of the
       crime. Although he acknowledged that such testimony had historically been admitted by
       courts, he insisted a Frye hearing was needed because the reliability of the methodologies
       employed by ballistics experts had recently been questioned in the scientific community.
¶ 16       The circuit court disagreed and denied Sebastian’s motion. Noting that it was aware of no
       published opinion of any court concluding that firearm identification evidence was not
       generally accepted in the scientific community, the court concluded that Sebastian’s concerns
       went to the weight and not to the admissibility of the evidence.

¶ 17                                               B. Trial
¶ 18       A four-day trial in this case began on February 4, 2014. Because Sebastian does not contest
       the sufficiency of the evidence to support his conviction, we include only a brief summary of
       the trial testimony, with a fuller recitation of the firearms identification testimony, to provide
       context for the evidentiary issues raised on appeal.
¶ 19       At approximately 8 p.m. on October 1, 2008, Sameere walked home from nearby Trumball
       Park after a football game with a group of his friends from school. Sameere and two other boys
       stopped to purchase snacks at Hook’s Finer Foods, a convenience store located at 106th Street
       and Bensley Avenue in Chicago, while two other friends waited outside. A handful of people
       were in the store at the time: the cashier, the owner of the building, and a few customers,
       including an individual known as “Tone” or “Tony,” who was known to frequent the store.
       Sameere was near the front of the store waiting to make his purchase when, according to
       witnesses, he was shot multiple times through a window in the front door of the store.
¶ 20       Joseph Neal and John Rodgers testified that, on the evening of October 1, 2008, they were
       waiting across the street from Hook’s Finer Foods for Sameere and the others when they saw
       Sebastian, who they knew from school and regularly saw around the neighborhood, approach
       the store. According to Joseph and John, Sebastian looked at them, put the hood of his
       sweatshirt up, and started firing a gun into the store. At trial, both boys insisted that Sebastian’s
       sweatshirt was red—Joseph said “[i]t was red, same red as he always had”—and denied
       previously telling officers and a grand jury that it was blue and gray. Joseph also denied telling
       the grand jury that he and John were standing farther away from the store, near some offices.
       However, Joseph acknowledged that he initially told officers and a television reporter that he
       was inside the store and saw Sebastian tap on the glass before shooting. When asked why he
       lied, Joseph explained that he thought the better vantage point would make him more
       believable: “I knew who I seen and I really wanted [Sebastian] to get got for what he did, that’s
       why I said all of that.”
¶ 21            Anthony Ray (also known as “Tone” or “Tony”), who was in custody for failing to
       appear as a witness in this case, acknowledged his previous convictions for stealing a car and
       for selling drugs and that he was a diagnosed schizophrenic who took medication for that
       condition. Anthony testified that he was at Hook’s Finer Foods just before 8 p.m. on the
       evening of October 1, 2008, and saw a light-skinned person wearing “a black hoody” standing
       outside just before shots were fired through the front door of the store. Although Anthony at

                                                     -4-
       first told officers that he did not see the shooter, he identified a photo of Sebastian for police
       officers several days later, writing on the photo, “I saw him shoot through the window.
       Positive.” However, at trial Anthony indicated that his identification was influenced by “two
       young kids” who were also in the store at the time of the shooting and were taken to the police
       station with him for questioning. Anthony explained: “I didn’t personally, personally, like
       myself, describe that—the person that did the shooting ***. It’s kind of like, kind of like I put
       two and two together. I seen a face and a hoody and everybody else saying they knew his name
       and they knew everything that happened.”
¶ 22        The State called two friends of Sameere’s, Kiante Lilly and Mario Martinez, to describe
       Sebastian’s statements and conduct prior to the shooting. Kiante testified that, at Sameere’s
       request, he set up a three-way telephone call in late September to try to resolve “a dispute”
       between Sameere and Sebastian. Although Kiante told the grand jury that, during that
       conversation, Sebastian said he had a “death list” and told Sameere “[y]ou on there, too, boy,”
       at trial Kiante denied such a list was ever discussed, characterizing the call as nothing more
       than “a friendly conversation.”
¶ 23        Mario testified that a month before the killing, in September 2008, defendant told him that
       he was going to kill Sameere. Mario also testified that Sebastian got out of a green truck and
       approached Mario on the evening of October 1, 2008, asked Mario if he wanted “to go take a
       ride,” and showed him a gun—a revolver, “I don’t really know, like a .38”—that Sebastian had
       wrapped in a sweater. Mario declined and went inside. Although Mario heard shots soon after,
       he did not learn that Sameere had been killed until the next morning and did not tell officers
       about his encounter with Sebastian until they sought him out for an interview 10 days later.
¶ 24        The physical evidence in this case consisted of (1) a medium caliber lead bullet fragment
       recovered from Sameere’s body; (2) a fired bullet recovered from a shelf inside Hook’s Finer
       Foods on October 1, 2008; (3) a gunshot residue collection kit consisting of swabs of each of
       Sebastian’s hands plus a control swab, which was administered by police officers shortly after
       midnight on October 2, 2008; (4) a blue steel .357 Dan Wesson revolver containing six
       .357-magnum caliber unfired cartridge cases, retrieved from under the floorboards of the
       bathroom during the October 11, 2008, search of the home at 10744 South Hoxie Avenue in
       Chicago; and (5) two gray and five black “hoody jackets” also recovered during that search.
¶ 25        Brian Mayland, a pattern evidence program manager for the Illinois State Police forensic
       sciences command, testified as an expert in the field of toolmark and firearm identification.
       Mayland previously worked for 17 years as a forensic scientist in firearms and toolmark
       identification and, for just over one year, as a laboratory director. Although his undergraduate
       degree was in business, Mayland testified that he had completed specialized training in the
       field of firearms identification, including a two-year training program conducted by the Illinois
       State Police, and had testified as an expert in the field approximately 80 times.
¶ 26        Mayland explained that a cartridge consists of four basic components: the case; the powder
       inside the case; the bullet, which is seated inside of the case; and the primer, a
       pressure-sensitive chemical compound located in the head of the case. When a gun is fired, the
       primer is struck, the resulting spark ignites the powder, gasses from the burning powder create
       pressure, and the pressure forces the bullet from the mouth of the cartridge down the barrel
       where rifling—raised and lowered areas known as “lands” and “grooves”—form a twisting
       pattern along the inside of the barrel that causes the bullet to spin. Mayland testified that, as a
       firearm analyst, he uses a comparison microscope to examine two bullets or cartridge cases and

                                                    -5-
       compares the marks that are left behind on those items as a result of the firing process. Certain
       identifying features—like the caliber of the bullet, the number and width of the grooves in the
       rifling, and the direction of the twist—are known as “class characteristics”; they are present at
       the time of manufacture and common to an entire class of firearms. Other marks are created by
       imperfections that develop in a gun over time, as it is fired, and can be unique to a particular
       gun.
¶ 27        In this case, Mayland examined the fired bullet recovered from the scene of the crime and
       determined that it was a .38-caliber bullet jacket with six lands, six grooves, and a right-hand
       twist. He concluded that the metal fragment recovered from Sameere’s body was too mutilated
       to be suitable for comparison. Mayland then test fired the revolver recovered from Sebastian’s
       house, shooting four bullets into a tank of water, which slows the bullets without damaging
       them. He compared the test shots to each other to determine if he “could identify test shot with
       test shot,” something he acknowledged is not always possible. In this case he determined that it
       was. He then compared the test shots side by side with the fired bullet under a comparison
       microscope. It was Mayland’s opinion “that the fired bullet jacket was fired in that firearm.”
¶ 28        Defense counsel objected to Mayland providing this conclusion without elaborating on the
       specific similarities or differences between the compared specimens that he relied upon as the
       basis for his opinion. The court sustained the objection, pending further inquiry. When asked to
       elaborate, Mayland stated that he “saw a sufficiently similar pattern of individual
       characteristics that allowed [him] to form an opinion.” Specifically, “[t]here were striated
       marks that lined up when [he] was doing the comparison from the evidence bullet to the test
       fired bullet.” Defense counsel again objected, but this time the circuit court overruled the
       objection.
¶ 29        On cross-examination, Mayland acknowledged that six is the most common number of
       lands and grooves and it is “very common” for a revolver to have six lands and grooves with a
       right-hand twist. Based on Mayland’s experience, he believed that hundreds of guns in
       Chicago could have those same characteristics, noting, however, that he could not be more
       specific because gun manufacturers “are very close” with such information.
¶ 30        Mayland also noted that the bullet jacket he analyzed was “badly mutilated,” consistent
       with it having struck something. “Based on the condition of the bullet jacket,” he said he
       measured at least two and “probably three” lands and grooves, although he did not know that
       for certain and did not document his measurements in his notes. Mayland acknowledged that
       none of the test shots matched the fired bullet casing exactly. However, he also stated that “no
       two test shots will ever look exactly the same.” Mayland insisted that, in this case, “there was a
       sufficiently similar pattern” between the test shots and the fired bullet case for him to form his
       opinion. Mayland agreed both that there is no nationally recognized standard to determine that
       the patterns were close enough to have been generated by the same gun and that his opinion
       was a subjective one, not capable of verification by objective testing.
¶ 31        On redirect examination, Mayland reiterated that he has compared tens of thousands of
       bullets and cartridge cases over his career, that he followed all Illinois State Police lab
       protocols, and that he used methods commonly accepted in the field of firearms identification.
       Mayland confirmed that nothing he was asked during cross-examination affected his opinion
       that the bullet he analyzed was fired from the revolver found in Sebastian’s home.
¶ 32        Mary Wong, a forensic scientist with the Illinois State Police forensic sciences division,
       testified as an expert in the field of gunshot residue analysis. Wong tested the swabs from the

                                                   -6-
       residue collection kit administered to Sebastian at 12:30 a.m. on October 2, 2008, and the
       hooded sweatshirts retrieved from his home. None of the items tested positive for gunshot
       residue. Although Wong found two “tricomponent particles” on the sample taken from
       Sebastian’s left hand and one on the sample taken from his right hand, she explained that at
       least three particles from the same sample are required to make a positive identification. All
       Wong could conclude from her analysis was that Sebastian “may not have discharged the
       firearm with either hand” and, “if he did, then the particles were either removed by activity or
       not deposited or not detected by the procedure.” Although tricomponent particles are found in
       fireworks and car airbags in addition to gunshot residue, Wong stated that other particles one
       would expect to find following contact with those items were not present in the samples she
       tested. However, she acknowledged that gunshot residue particles may be transferred to a
       person who touches a surface in a room where a gun was fired or who comes in contact with
       someone who recently fired a gun.
¶ 33       Sebastian did not testify but presented the testimony of several witnesses.
¶ 34       Rosa Silva, an investigator with the public defender’s office, testified that, in 2013, Joseph
       Neal told her that on the night of October 1, 2008, he saw a person with a red hoody sweatshirt
       but that it was dark and he could see only the skin on the left side of the person’s jaw. Joseph
       told Silva he thought the person was Sebastian because of the hooded sweatshirt.
¶ 35       Sebastian’s father, Steven Rodriguez Sr. testified that in October 2008 he owned a green
       Dodge Dakota and lived at 10744 South Hoxie Avenue in Chicago with his five sons. Steven’s
       two oldest sons, Steven Jr. and David, who were, respectively, 21 and 20 years old, were
       members of the Latin Counts gang and had their friends over to the house “[a]ll the time.”
¶ 36       Steven Rodriguez Jr. testified that Sebastian came home alone after school on October 1,
       2008, and remained in his room until police officers arrived around 8:15 p.m. On
       cross-examination, Steven acknowledged that he was in the front of the house watching TV
       and playing video games and was not looking at the back door. Steven did not ever tell the
       police that Sebastian had been at home with him because he did not think they would believe
       him.
¶ 37       Frank Maizer testified that he owned the building where Hook’s Finer Foods is located and
       was in the store on the night of October 1, 2008. According to Maizer, the store had four
       surveillance cameras but they were not recording that day because the memory was full. He
       denied telling officers that he had inadvertently erased the videos but agreed that he might have
       told them that Anthony Ray removed an object from his mouth before the police arrived.
¶ 38       In its closing argument, the State urged the jury to believe the eyewitness testimony
       identifying Sebastian as the shooter, which was corroborated by the particles of gunshot
       residue found on Sebastian’s hands and Mayland’s testimony that the gun found in Sebastian’s
       home was the murder weapon. Defense counsel responded by pointing out that there were
       innocent explanations for a few particles of gunshot residue to be on a person’s hands and
       attacked Mayland’s conclusions as not being based on objective standards or specific
       measurements. Defense counsel argued that, following the shooting, Sameere’s friends heard a
       rumor that Sebastian killed Sameere and were willing to lie about what they saw to make sure
       he was convicted. According to defense counsel, it was more likely that some unidentified
       shooter intending to shoot Anthony Ray, a former gang member who was carrying drugs at the
       time, had inadvertently shot Sameere.


                                                   -7-
¶ 39       The jury found Sebastian guilty of first degree murder and the circuit court denied his
       motion requesting a new trial, in which he argued that the circuit court erred when it denied
       both his motion to suppress and his motion for a Frye hearing. Following a hearing, the court
       sentenced Sebastian to 25 years in prison for first degree murder (730 ILCS 5/5-4.5-20(a)
       (West 2014)), plus a mandatory sentencing enhancement of 25 additional years for personally
       discharging the firearm that caused Sameere’s death (id. § 5-8-1(a)(1)(d)(iii)), and 3 years of
       mandatory supervised release (id. § 5-8-1(d)(1)). The court denied Sebastian’s motion to
       reconsider his sentence, and Sebastian appealed.

¶ 40                                         II. JURISDICTION
¶ 41        Sebastian was sentenced by the circuit court on March 31, 2014, and timely filed his notice
       of appeal on April 15, 2014. Accordingly, this court has jurisdiction pursuant to article VI,
       section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court
       Rules 603 and 606, governing appeals from a final judgment of conviction in a criminal case
       (Ill. S. Ct. Rs. 603, 606 (eff. Feb. 6, 2013)). As noted above, the case is before us on a remand
       from our supreme court. People v. Rodriguez, No. 122467 (Ill. Jan. 18, 2018) (supervisory
       order).

¶ 42                                         III. ANALYSIS
¶ 43       On appeal, Sebastian argues that his conviction for first degree murder should be reversed
       both because the circuit court erroneously denied his motion to suppress the evidence resulting
       from the search of his residence for a lack of probable cause and because the circuit court
       should have conducted a Frye hearing before admitting the testimony of the State’s expert on
       toolmark and firearms identification.
¶ 44       Sebastian also argues that his 50-year sentence is unconstitutional. Prior to our supreme
       court’s decision in Hunter, Sebastian also argued that an amendment to the exclusive
       jurisdiction statute changing the age from 15 to 16 for the automatic transfer to criminal court
       of cases involving certain crimes should be applied retroactively to his case. Pursuant to that
       amendment, Sebastian asked us to vacate his sentence and remand this matter to juvenile court,
       where the State could seek a discretionary transfer hearing if it chose. Sebastian alternatively
       argued that he was entitled to a new sentencing hearing conducted pursuant to amended
       sentencing guidelines for individuals who were under the age of 18 at the time of their
       offenses.
¶ 45       We address each argument in turn.

¶ 46                                       A. Motion to Suppress
¶ 47       Sebastian initially argues that the circuit court should have granted his motion to suppress
       because the police lacked sufficient probable cause to search his home. Sebastian does not
       argue that the police lacked probable cause to arrest him for Sameere’s murder but that having
       this did not necessarily mean they also had probable cause to search his home for specific
       evidence. According to Sebastian, the complaint submitted by Detective Bean in support of the
       search warrant was defective because it failed to establish a sufficient nexus between
       Sameere’s shooting and the items sought from Sebastian’s home 10 days later, i.e., the murder
       weapon, a hooded sweatshirt worn during the shooting, and a suspected list of potential


                                                    -8-
       victims. The State argues that, under the circumstances of this case, it was reasonable for the
       circuit court to infer that such items might be found in Sebastian’s home.
¶ 48       Both the United States Constitution and the Illinois Constitution require that a warrant to
       search an individual’s home must be based on probable cause and supported by an affidavit
       describing the place to be searched and the items to be seized. U.S. Const., amend. IV; Ill.
       Const. 1970, art. I, § 6. Probable cause exists “if facts set forth in an affidavit would cause a
       reasonable person to believe a crime has been committed and evidence of that crime is in the
       place to be searched.” People v. Damian, 299 Ill. App. 3d 489, 491 (1998). A nexus must be
       established—directly or through reasonable inferences—between the criminal offense, the
       items to be seized, and the place to be searched. People v. Beck, 306 Ill. App. 3d 172, 178-79
       (1999). The issuing court’s task “is simply to make a practical, commonsense decision
       whether, given all the circumstances set forth in the affidavit ***, there is a fair probability that
       contraband or evidence of a crime will be found in a particular place.” (Internal quotation
       marks omitted.) People v. McCarty, 223 Ill. 2d 109, 153 (2006). Although we review a circuit
       court’s ruling on a motion to suppress de novo (People v. Pitman, 211 Ill. 2d 502, 512 (2004)),
       we defer to an issuing judge’s determination of probable cause and resolve any doubts in favor
       of upholding a warrant that has been issued (People v. Exline, 98 Ill. 2d 150, 156 (1983) (citing
       United States v. Ventresca, 380 U.S. 102 (1965))).
¶ 49       We are satisfied that Detective Bean’s complaint established probable cause to search
       Sebastian’s home. The police sought not only the murder weapon and a list of intended victims
       but a specific article of clothing—a dark-colored or gray hooded sweatshirt—identified by
       three eyewitnesses as something Sebastian was wearing at the time of the shooting. Although
       we certainly agree that probable cause to arrest does not always equate to probable cause to
       search the arrestee’s home, it is reasonable to infer, absent evidence to the contrary, that a
       person will generally keep possessions, including possessions that link that person to the
       crime, in his or her home. See, e.g., People v. Hammers, 35 Ill. App. 3d 498, 504 (1976) (“The
       complaint was sufficient to show probable cause that [the] defendant shot and killed the victim,
       and, if so, it was reasonable for the issuing judge to infer that the weapon used might be at the
       defendant’s home nine days later.”); People v. Weinger, 63 Ill. App. 3d 171, 175 (1978)
       (concluding that it was a “logical supposition” for the defendant to have clothing and jewelry
       purportedly worn by him during the murders he was charged with, as well as the murder
       weapon, in his apartment). Here, it was entirely reasonable to infer that Sebastian, a
       15-year-old boy with no vehicle or other place to store such items, would keep a gun, clothing,
       and a list of potential targets at his residence.
¶ 50       In the cases relied on by Sebastian, circumstances were present that undermined the
       common, justified assumption that possessions are generally kept in the home. For example,
       Sebastian relies on People v. McCoy, 135 Ill. App. 3d 1059 (1985), but the defendant in
       McCoy, who was charged with possessing a firearm without a firearm owner’s identification
       card, was an adult who was recently seen by a coworker with several guns in his van. Id. at
       1062. Under these circumstances, where the defendant had other places available to him to
       keep the guns at issue—i.e., at his place of employment or in his van—more was needed to say
       that a fair probability existed that the guns would be found in the defendant’s home. Id. at
       1066.
¶ 51       People v. Rojas, 2013 IL App (1st) 113780, is similarly distinguishable. There, the only
       evidence supporting a warrant to search the defendant’s residence consisted of cryptic

                                                     -9-
       telephone conversations that, although they might have suggested “that the criminal activity of
       drug trafficking was afoot,” did not indicate where the drug trafficking was occurring. Id. ¶ 18.
       To the contrary, the conversations suggested that the other party did not know where the
       defendant’s house was located and had not been there before. Id. Under those circumstances,
       the court in Rojas concluded that the officers’ “generic offering that drug trafficking records
       ‘are often maintained under dominion and control of the narcotics traffickers, and as such, are
       often kept in their residences or other secure locations’ ” did not rise above the level of
       conjecture. Id. Like the defendant in McCoy, who had other places available to him to store the
       firearms he was alleged to illegally possess, the defendant in Rojas could have stored such
       records in other locations. The absence of any evidence indicating that Sebastian, a teenager
       living in his father’s home, had other places available to him to store his possessions
       distinguishes the facts of this case from those present in both McCoy and Rojas.
¶ 52       Because we conclude that probable cause existed to search Sebastian’s home, we need not
       reach the State’s alternative arguments that the good faith exception to the exclusionary rule
       applies or that the admission of evidence resulting from the search was harmless error.

¶ 53                                    B. Motion for a Frye Hearing
¶ 54        Sebastian also argues that the circuit court erred in denying his motion to either exclude the
       State’s toolmark and firearm identification evidence or to hold a Frye hearing to determine the
       admissibility of that evidence. In support of his contention, both in the circuit court and on
       appeal, that such evidence is not generally accepted in the scientific community, Sebastian
       relies primarily on a 2009 report authored by the National Research Council of the National
       Academy of Sciences (NRC) titled “Strengthening Forensic Science in the United States: A
       Path Forward.”1 In that report, the NRC noted that toolmark identification has “never been
       exposed to stringent scientific scrutiny,” 2 involves “subjective qualitative judgments by
       examiners,”3 is “based on unarticulated standards,”4 and lacks any “statistical foundation for
       estimation of error rates.”5 The NRC concluded that, although there is some benefit to be
       derived from this testimony, additional studies are needed to address these concerns.
¶ 55        The circuit court denied Sebastian’s motion for a Frye hearing, concluding that the
       criticisms raised in the NRC’s report go to the weight, and not the admissibility, of toolmark
       and firearm identification evidence. The court also noted that there are no published opinions
       holding that such evidence is not generally accepted in the relevant scientific community.
¶ 56        In Illinois, “new” or “novel” scientific evidence is only admissible if it meets the standard
       set out in Frye v. United States, 293 F. 1013 (D.C. Cir. 1923). People v. McKown, 226 Ill. 2d
245, 254, 257 (2007). “[T]he methodology or scientific principle upon which the opinion is
       based [must be] sufficiently established to have gained general acceptance in the particular
       field in which it belongs.” (Internal quotation marks omitted.) Id. at 254. A court may
       determine whether a methodology or principle is generally accepted either by conducting an
          1
            National Research Council of the National Academies, Strengthening Forensic Science in the
       United States: A Path Forward (2009), https://www.ncjrs.gov/pdffiles1/nij/grants/228091.pdf.
          2
            Id. at 42.
          3
            Id. at 153.
          4
            Id. at 153-54.
          5
            Id. at 154.

                                                   - 10 -
       evidentiary hearing or “by taking judicial notice of unequivocal and undisputed prior judicial
       decisions or technical writings on the subject.” Id. A scientific methodology need not be
       universally accepted or even accepted by a majority of experts in the field; “[i]nstead, it is
       sufficient that the underlying method used to generate an expert’s opinion is reasonably relied
       upon by experts in the relevant field.” In re Commitment of Simons, 213 Ill. 2d 523, 530
       (2004). Although it is within the circuit court’s discretion to decide both whether a particular
       witness is qualified to testify as an expert in a particular field and whether the testimony that
       witness will offer is relevant, we review de novo the circuit court’s determination of whether
       the methodology used by the witness meets Frye’s “general acceptance” standard. People v.
       Nelson, 235 Ill. 2d 386, 430-31 (2009).
¶ 57       We first consider whether toolmark and firearm identification evidence is “new” or
       “novel.” The State contends that it is decidedly not, noting that courts have allowed such
       evidence since at least 1930, when our supreme court held in People v. Fisher, 340 Ill. 216,
       240-41 (1930), that, while a jury is not bound to accept it as true, firearm identification
       evidence “is competent expert testimony on a subject properly one for expert knowledge.” In
       the decades since Fisher, firearms experts have regularly testified in Illinois courts, for both
       the prosecution and the defense.
¶ 58       Sebastian does not dispute this, but insists that, pursuant to our supreme court’s analysis in
       McKown, firearm identification evidence is nevertheless novel because “there is no record that
       there has ever been a Frye hearing in Illinois to determine whether generally accepted
       scientific principles support [it].” The court in McKown held that the horizontal gaze
       nystagmus (HGN) test, a field sobriety test frequently used by police officers, was a novel
       methodology subject to the Frye standard. McKown, 226 Ill. 2d at 258. The court explained
       that its holding was based on “the history of legal challenges to the admissibility of HGN test
       evidence, and the fact that a Frye hearing ha[d] never been held in Illinois.” Id. However, as
       the court noted, the HGN test was “repeatedly challenged in court, with varying degrees of
       success,” both in Illinois and in other states, and this court had issued “divergent opinions on
       the topic,” such that the general acceptance of the test “remain[ed] unsettled.” (Internal
       quotation marks omitted.) Id. at 257.
¶ 59       This case is distinguishable from McKown because the admissibility of firearms
       identification evidence is not similarly “unsettled” in Illinois. The circuit court noted that it
       was unaware of any published opinion of any court stating that firearms evidence was not
       generally accepted in the scientific community, and Sebastian has cited none on appeal. The
       few out-of-state cases Sebastian cites—in which courts have raised concerns about the
       reliability of such evidence but have nonetheless held the methodology to be sufficiently
       reliable to be admitted, at least in some qualified form—do not create the same situation the
       McKown court was presented with, where legal challenges were resolved both for and against
       admissibility of the HGN test and the law was truly unsettled. See United States v. Glynn, 578
F. Supp. 2d 567, 569-75 (S.D.N.Y. 2008); United States v. Monteiro, 407 F. Supp. 2d 351, 355
       (D. Mass. 2006); United States v. Green, 405 F. Supp. 2d 104, 120-24 (D. Mass. 2005).
¶ 60       Similarly unhelpful are cases involving testimony based on scientific methodologies that,
       although sometimes deemed admissible, never achieved the same sort of widespread
       acceptance as ballistics evidence. See People v. Zayas, 131 Ill. 2d 284, 296 (1989)
       (hypnotically refreshed testimony); People v. Baynes, 88 Ill. 2d 225, 244 (1982) (polygraph
       tests).

                                                   - 11 -
¶ 61       Although we understand the concerns raised by other courts and by the NCR in its report
       regarding the subjectivity of firearm identification testimony and the inability to test its
       accuracy, we cannot say that the circuit court erred in denying Sebastian’s motion for a Frye
       hearing. Toolmark and firearm identification evidence is not new or novel, either pursuant to
       the plain meaning of those words or in accordance with the analysis employed by our supreme
       court in McKown. Far from being unsettled, the law in Illinois is consistent in its admission of
       such evidence. See People v. Robinson, 2013 IL App (1st) 102476, ¶ 80.
¶ 62       Nor do we find that the NCR’s report so undermines the reliability of ballistics evidence
       that it has ceased to be “generally accepted” in the scientific community. We agree with the
       circuit court that the report’s concerns go to the weight and not to the admissibility of such
       evidence. Indeed, our review of the record in this case indicates that—in connection with his
       objection that some of Mayland’s testimony lacked foundation, the denial of which Sebastian
       chose not to contest on appeal—during cross-examination defense counsel explored at length
       the limitations of Mayland’s conclusions.

¶ 63                          C. Retroactivity of Amendment Changing the
                                  Minimum Age for Automatic Transfer
¶ 64       Shortly after Sebastian filed his notice of appeal, Public Act 99-258 was enacted (Pub. Act
       99-258 (eff. Jan. 1, 2016)). Among other things, it amended section 5-130 of the Juvenile
       Court Act to raise the age of automatic transfer from juvenile court to criminal court for
       individuals charged with first degree murder from 15 to 16 years of age. 705 ILCS
       405/5-130(1)(a) (West 2016). In the first round of supplemental briefing, Sebastian argued that
       this amendment should apply to him retroactively. We agreed. Relying on our supreme court’s
       decision in People ex rel. Alvarez v. Howard, 2016 IL 120729, ¶ 28, which held that this
       amendment to the Juvenile Court Act regarding the age for automatic transfer applied
       retroactively to pending cases, we vacated Sebastian’s sentence and remanded his case to the
       juvenile court where the State could seek a discretionary transfer to criminal court if it so
       chose.
¶ 65       In Howard our supreme court reasoned that, because the legislature did not clearly indicate
       the temporal reach of the amendment to section 5-130, the general savings clause in section 4
       of the Statute on Statutes applied. Id. ¶¶ 20, 28 (citing 5 ILCS 70/4 (West 2014)). That savings
       clause has been interpreted to mean that procedural changes to statutes should be applied
       retroactively and substantive changes applied prospectively. Id. ¶ 20. Because a transfer from
       juvenile court to criminal court is a matter of procedure, the Howard court held that the
       amendment applied to all “pending cases.” Id. ¶ 28.
¶ 66       Although Howard involved a case pending in the circuit court, in our initial opinion we
       concluded that its retroactivity analysis applied equally to cases, like Sebastian’s, that were
       pending on direct appeal when the amendment took effect. However, in Hunter, 2017 IL
121306, ¶ 43, our supreme court reached the opposite conclusion. Acknowledging that its
       “retroactivity jurisprudence ha[d] not typically distinguished” between cases pending in the
       circuit court and cases pending on direct review, the court addressed why such a distinction
       was proper under the circumstances. Id. ¶¶ 27-28. As the court explained, in Hunter, unlike in
       Howard, there were no “ ‘ongoing proceedings’ ” in the circuit court that the new statute could
       be applied to and there was no reversible error necessitating such proceedings. Id. ¶ 32. The
       court also noted that, under section 4 of the Statute on Statutes, procedural amendments are

                                                  - 12 -
       applied retroactively only “ ‘so far as practicable.’ ” Id. ¶ 37 (quoting 5 ILCS 70/4 (West
       2016)). In Howard the court had equated “practicable” with “feasible.” Id. ¶ 38 (citing
       Howard, 2016 IL 120729, ¶ 32). The Hunter court, however, rejected the notion that remand to
       the juvenile court for a discretionary transfer hearing was practicable for the defendant in
       Hunter, who, unlike the defendant in Howard, had aged out of juvenile court jurisdiction. Id.
       (citing People v. Fiveash, 2015 IL 117669, ¶¶ 14-16 (holding the scope of the Juvenile Court
       Act is limited to persons under the age of 21)); id. ¶ 41.
¶ 67        There is no basis on which to distinguish Sebastian’s case from Hunter. As in that case,
       there are no ongoing circuit court proceedings and, due to his age, Sebastian is no longer
       subject to the jurisdiction of the juvenile court. The amendment to the automatic transfer
       provision of the Juvenile Court Act that took effect while Sebastian’s case was on direct appeal
       does not apply.
¶ 68        In Hunter our supreme court also held that the amended sentencing guidelines for juvenile
       defendants sentenced in criminal court (see 730 ILCS 5/5-4.5-105 (West 2016)) apply only to
       sentencing hearings held after those amendments took effect. Hunter, 2017 IL 121306,
       ¶¶ 54-56. Juvenile defendants who receive new sentencing hearings on remand must be
       sentenced in accordance with the new guidelines, but pursuant to Hunter, we must reject
       Sebastian’s argument that the amended guidelines provide an independent basis for us to
       remand his case for resentencing.

¶ 69                                  D. Constitutionality of Sentence
¶ 70       We now consider the issue we did not reach in our previous opinion: whether Sebastian’s
       50-year sentence, pursuant to which he will not be released until the age of 65, is a de facto life
       sentence subject to our supreme court’s holding in People v. Reyes, 2016 IL 119271
       (per curiam), and whether this sentence violates both the eighth amendment (U.S. Const.,
       amend. VIII) and the proportionate penalties clause (Ill. Const. 1970, art. I, § 11). After
       considering the parties’ supplemental briefing on this issue and the relevant controlling and
       persuasive authorities, we conclude that defendant’s 50-year sentence is not a de facto life
       sentence and does not violate the eighth amendment or the proportionate penalties clause.
¶ 71       Defendant, who was 15 years old at the time he committed the murder in this case, was
       sentenced to 50 years’ imprisonment for his conviction of first degree murder. The statutory
       minimum for the first degree murder in this case was 45 years: 20 years for the murder and 25
       years for the firearm enhancement. See 730 ILCS 5/5-4.5-20(a) (West 2016) (providing a
       range of 20 to 60 years); 730 ILCS 5/5-8-1(a)(1)(d)(iii) (West 2016) (providing for an add-on
       of 25 years to natural life). Defendant asserts that he will have to serve 100% of the 50-year
       sentence and will not be released until he reaches the age of 65.
¶ 72       Recently in Reyes, 2016 IL 119271, our supreme court held that a de facto life sentence
       imposed on a juvenile constitutes cruel and unusual punishment in violation of the eighth
       amendment if the sentence is imposed without considering the mitigating factors set forth in
       Miller, 567 U.S. 460. The court did not specifically address what length of sentence constitutes
       a de facto life sentence, but the State conceded that the defendant would not live long enough
       to become eligible for release (the defendant would be eligible for release after serving 89
       years). Reyes, 2016 IL 119271, ¶ 10. The court found:
                   “A mandatory term-of-years sentence that cannot be served in one lifetime has the
               same practical effect on a juvenile defendant’s life as would an actual mandatory

                                                   - 13 -
               sentence of life without parole—in either situation, the juvenile will die in prison.
               Miller makes clear that a juvenile may not be sentenced to a mandatory, unsurvivable
               prison term without first considering in mitigation his youth, immaturity, and potential
               for rehabilitation.” Id. ¶ 9.
¶ 73       Our supreme court has yet to provide guidance on what length of sentence constitutes a
       de facto life sentence. However, defendant’s 50-year sentence is significantly less than prison
       terms found to be unconstitutional under Miller. See id. ¶ 10 (aggregate sentence of 97 years);
       People v. Nieto, 2016 IL App (1st) 121604, ¶ 43 (78-year sentence). The length of defendant’s
       prison sentence is substantially similar to cases in which we have found that the sentence
       imposed on a juvenile did not amount to a de facto life sentence. See People v. Applewhite,
       2016 IL App (1st) 142330 (45-year sentence, allowing release at age 62); People v. Gipson,
       2015 IL App (1st) 122451 (52-year sentence); People v. Hoy, 2017 IL App (1st) 142596
       (upholding 52-year sentence); cf. People v. Buffer, 2017 IL App (1st) 142931; People v.
       Joiner, 2018 IL App (1st) 150343. Although defendant’s age upon release, 65, would fall
       toward the end of his actuarial lifespan, his sentence is objectively survivable and thus cannot
       be considered the functional equivalent of a de facto life sentence.
¶ 74       In so holding, we affirm our earlier position that the determination as to whether a
       particular sentence amounts to a de facto life sentence should not be based on actuarial data
       specific to the defendant, including race, ethnicity, gender, and other social factors bearing on
       an individual’s life expectancy. People v. Perez, 2018 IL App (1st) 153629, ¶ 37. As this panel
       held in Perez, “[a]ppellate courts will be treading into dangerous territory if they start
       reviewing sentencing reductions through the prism of race, ethnicity, or gender.” Id. Absent
       further guidance from our supreme court on what specific factors, other than the length of
       sentence, if any, a court of review should consider in determining whether a particular length
       of sentence for a juvenile offender should be considered a de facto life sentence, we will apply
       the rationale of Miller and Reyes.
¶ 75       Even if the sentence imposed here could be considered a de facto life sentence, it is clear
       from the record that the trial court considered defendant’s youth and attendant circumstances at
       sentencing. When defense counsel began to address the Miller factors in mitigation, the trial
       judge made clear that she would not be sentencing defendant to natural life, which would have
       required her to consider the Miller factors (Reyes had not yet been decided). The record is clear
       that the trial court nevertheless considered the Miller factors in its sentencing decision.
¶ 76       The inquiry into whether a sentencing court complied with Miller is backwards-looking.
       People v. Holman, 2017 IL 120655, ¶ 47. In this case, the court stated, “I am mindful [that
       defendant] was 15 years old at the time.” The court further stated “I am to consider his
       rehabilitative potential” and the facts surrounding the incident as well as defendant’s lack of
       criminal history. The court considered the age of the victim and the facts surrounding the
       offense. The court clearly considered defendant’s presentence investigation, which detailed
       defendant’s youth, educational and social history. The court heard arguments in aggravation
       and mitigation, and deliberately chose to impose a 50-year sentence, which is five years more
       than the required minimum sentence. The trial court intentionally decided to give defendant a
       sentence less than the maximum and refused to give defendant a life sentence. The fact that
       defendant considers his 50-year sentence for murdering a 13-year-old excessive does not alter
       the fact that defendant received a sentencing hearing that complied with Miller and also


                                                  - 14 -
       considered the seriousness of the offense, defendant’s rehabilitative potential, and the need to
       protect society.
¶ 77        Defendant also argues his 50-year sentence is unconstitutional under the proportionate
       penalties clause of the Illinois Constitution both facially and as-applied to him. Defendant
       claims that “the proportionate penalties clause cannot abide the statutory mandate that all
       15-year-olds convicted of first degree murder with a firearm serve a minimum adult sentence
       of 45 years.”
¶ 78        A challenge under the proportionate penalties clause “contends that the penalty in question
       was not determined according to the seriousness of the offense.” People v. Sharpe, 216 Ill. 2d
481, 487 (2005). A violation of the proportionate penalties clause may be shown where the
       penalty imposed is “ ‘cruel, degrading, or so wholly disproportionate to the offense committed
       as to shock the moral sense of the community.’ ” Id. (quoting People v. Moss, 206 Ill. 2d 503,
       522 (2003)). However, our supreme court has “never defined what kind of punishment
       constitutes ‘cruel,’ ‘degrading,’ or ‘so wholly disproportioned to the offense as to shock the
       moral sense of the community’ ” because “as our society evolves, so too do our concepts of
       elemental decency and fairness which shape the ‘moral sense’ of the community.” People v.
       Miller, 202 Ill. 2d 328, 339 (2002) (Leon Miller). “To determine whether a penalty shocks the
       moral sense of the community, we must consider objective evidence as well as the
       community’s changing standard of moral decency.” People v. Hernandez, 382 Ill. App. 3d
726, 727 (2008).
¶ 79        At the forefront, defendant asserts that the proportionate penalties clause provides greater
       protection than the eighth amendment. The State responds that the Illinois proportionate
       penalties clause is coextensive with the cruel and unusual punishment clause and, because his
       eighth amendment challenge failed, defendant’s proportionate penalties argument must also
       fail. We acknowledge that the proportionate penalties clause has been found to offer greater
       protection to defendants than the eighth amendment. See People v. Thomas, 2017 IL 142557,
       ¶ 23; People v. Clemons, 2012 IL 107821, ¶ 40; People v. Wilson, 2016 IL App (1st) 141500,
       ¶ 38; People v. Pace, 2015 IL App (1st) 110415, ¶ 139.
¶ 80        Our legislature enacted the firearm enhancement statute requiring the imposition of
       additional prison time for the use of a firearm during the commission of certain crimes (730
       ILCS 5/5-8-1(a)(1)(d)(i)-(iii) (West 2000)) with the purpose of promoting “public health and
       safety, and to impose severe penalties that will deter the use of firearms in the commission of
       felonies.” People v. Butler, 2013 IL App (1st) 120923, ¶ 36. Our supreme court has
       consistently upheld the constitutionality of mandatory firearm enhancements under the
       proportionate penalties clause, finding that in fixing a penalty for an offense, the potential for
       rehabilitation need not be given greater weight or consideration than the seriousness of the
       offense. Sharpe, 216 Ill. 2d at 525. We are aware that our legislature recently enacted a new
       statute that allows a trial court discretion in imposing these firearm enhancements on juveniles
       (730 ILCS 5/5-4.5-105(b) (West 2016)), but the legislature did not completely eliminate the
       application of the firearm enhancement, nor did it make the provision retroactive. Hunter,
       2017 IL 121306, ¶ 56. This demonstrates that the legislature intended the application of the
       firearm enhancements to be appropriate in certain circumstances involving juveniles.
¶ 81        The evidence in this case proved that defendant declared his intention to kill 13-year-old
       Sameere Conn one month before he approached a convenience store, put the hood of his
       sweatshirt up, and fired a gun into the store killing Sameere, who had stopped at the store to

                                                   - 15 -
       buy snacks after a football game. The evidence further showed that Sameere was on
       defendant’s “death list.” This was a cold act of premeditated murder. However, we must
       consider more than defendant’s conduct when analyzing a sentence under the proportionate
       penalties clause. Gipson, 2015 IL App (1st) 122451, ¶ 72.
¶ 82       Defendant argues that his culpability is diminished because he was negatively influenced
       by others. Defendant claims that he grew up with two older brothers who belonged to the Latin
       Kings street gang. He also claims that his house was strewn with filth and garbage throughout.
       No school books or desks were present in the home. Defendant argues that the negative
       influences in his life and his upbringing, over which he had no control, are similar to those of
       the defendants in Gipson, 2015 IL App (1st) 122451, and Leon Miller, 202 Ill. 2d 328, whose
       sentences were found to be in violation of the proportionate penalties clause.
¶ 83       Despite defendant’s contention to the contrary, we find Gipson and Leon Miller to be
       factually distinguishable. In Gipson, the record contained evidence that the juvenile defendant
       had mental illness that made him prone to impulsive behavior. Gipson, 2015 IL App (1st)
122451, ¶ 3. Gipson’s own counsel described defendant as a “ ‘disturbed retarded child’ under
       his older brother’s spell.” Id. ¶ 17. The defendant had previously been found unfit to stand trial
       in a prior proceeding, and the trial court acknowledged that the state system failed defendant
       by not providing mental health treatment. Id. ¶ 74. There is nothing in the record before us to
       indicate that defendant suffered from a similar severe mental illness or was denied necessary
       mental health treatment.
¶ 84       In Leon Miller, the juvenile was tried as an adult and convicted of two counts of first degree
       murder on an accountability theory. Leon Miller, 202 Ill. 2d at 330. The evidence at trial
       showed that two men approached the defendant while he was standing on a street corner and
       asked him to act as a lookout for them. Id. at 330-31. The defendant agreed and acted as a
       lookout while the two men shot two other men. Id. The defendant was sentenced to 50 years’
       imprisonment. Id. at 332.
¶ 85       Our supreme court held the multiple-murder sentencing statute, which mandated a
       sentence of natural life imprisonment, was unconstitutional as applied to the defendant, who
       was convicted under a theory of accountability. Id. at 341. The court reasoned that the
       convergence of the transfer statute, the accountability statute, and the multiple-murder
       sentencing statute in the defendant’s case eliminated the court’s discretion to consider
       mitigating factors like the defendant’s age and degree of participation. Id. at 342. The fact that
       defendant had only been informed of the murders minutes before it happened and that he was
       convicted on a theory of accountability renders any factual comparison between defendant’s
       case and Leon Miller inappropriate.
¶ 86       In the case at bar, defendant had a “kill list” and Sameere was on it. Defendant stated his
       intention to kill Sameere one month before he intentionally shot and killed him. Defendant
       later went to a store where Sameere was buying snacks and shot Sameere, killing him. In our
       view, there is nothing about the proffered negative influences in defendant’s life or his
       upbringing that would render his sentence unconstitutional under the proportionate penalties
       clause. Defendant’s argument on appeal relating to his diminished culpability and the negative
       influences on his life were made to and considered by the trial court. We have no doubt that the
       penalty imposed was determined after thoughtful consideration of the seriousness of the
       offense, defendant’s youth, and his rehabilitative potential. Sharpe, 216 Ill. 2d at 487.


                                                   - 16 -
¶ 87        As we have found that defendant’s sentence did not violate the proportionate penalties
       clause as applied to him, we need not address his facial challenge. Where a statute or ordinance
       is constitutional as applied to a party, a facial challenge will also fail since there is necessarily
       at least one circumstance in which the statute or ordinance is constitutional. Horvath v. White,
       358 Ill. App. 3d 844, 854 (2005); see also Freed v. Ryan, 301 Ill. App. 3d 952, 958 (1998).

¶ 88                                        IV. CONCLUSION
¶ 89        We hold that the court did not err in denying defendant’s motion to suppress. A Frye
       hearing was not necessary before admitting the testimony of the State’s expert witness. Under
       Hunter, defendant is not entitled to a new transfer hearing. Defendant’s 50-year sentence for
       first degree murder is not a de facto life sentence and does not violate the eighth amendment or
       the proportionate penalties clause. For the foregoing reasons, we affirm the judgment of the
       circuit court.

¶ 90       Affirmed.

¶ 91        JUSTICE MIKVA, concurring in part and dissenting in part:
¶ 92        I dissent from the majority’s holding that Sebastian’s 50-year sentence, pursuant to which
       he will be kept in prison until the age of 65, is not a de facto life sentence. I also disagree with
       the majority’s conclusion that we can determine from the record in this case that the circuit
       court judge considered the factors set out in Miller, 567 U.S. 460 (2012).
¶ 93        A growing body of jurisprudence and legislative action firmly establishes that juvenile
       offenders differ in significant ways from adult offenders. Juveniles lack maturity, are more
       likely to take risks, are more susceptible to negative influences, have only limited control over
       their environments, and are frequently unable to remove themselves from settings where crime
       is likely to occur. Id. at 471. Their character traits are less well-formed than those of adults, and
       their conduct is less indicative of their capacity for change. Id. The Court has recognized that
       the “diminished culpability and greater prospects for reform” of juveniles correspond with
       diminished penological justifications for imposing on them the harshest sentences available.
       (Internal quotation marks omitted.) Montgomery, 577 U.S. at ___, 136 S. Ct. at 733. Following
       its earlier cases holding that sentencing juveniles to death for any crime or to life in prison
       without parole for crimes other than murder violated the eighth amendment to the United
       States Constitution (Roper v. Simmons, 543 U.S. 551, 578-79 (2005); Graham v. Florida, 560
U.S. 48, 82 (2010)), the Court held in Miller that the eighth amendment also “forbids a
       sentencing scheme that mandates life in prison without possibility of parole for juvenile
       offenders.” Miller, 567 U.S. at 479. Embracing the Miller factors even more broadly, our
       legislature recently determined that, effective January 1, 2016, the Miller factors must be
       considered before any sentence is imposed on a juvenile offender. 730 ILCS 5/5-4.5-105(a)
       (West 2016). It also made firearm enhancements discretionary, rather than mandatory, for
       juveniles. Id. § 5-4.5-105(b)-(c).
¶ 94        Two recent decisions of our supreme court offer guidance on how Miller should be
       retroactively applied to those juveniles sentenced before the legislative changes noted above
       took effect. In Holman, 2017 IL 120655, ¶ 40, the court held that Miller applies to
       discretionary as well as to mandatory sentences of life in prison without parole for juveniles.
       And in Reyes, 2016 IL 119271, ¶¶ 9-10, the court joined a number of other state courts that

                                                    - 17 -
       have recognized that the concerns present in Miller are triggered not only when a juvenile has
       received a de jure life sentence, but when a lengthy term-of-years sentence is a de facto life
       sentence, i.e., the functional equivalent of a sentence of life in prison without parole. See State
       v. Ramos, 387 P.3d 650, 658 (Wash. 2017); State v. Zuber, 152 A.3d 197, 211-12 (N.J. 2017);
       People v. Franklin, 370 P.3d 1053, 1059-60 (Cal. 2016); Casiano v. Commissioner of
       Correction, 115 A.3d 1031, 1047-48 (Conn. 2015); Bear Cloud v. State, 2014 WY 113, ¶ 37,
       334 P.3d 132 (Wyo. 2014); Brown v. State, 10 N.E.3d 1, 8 (Ind. 2014); State v. Null, 836
N.W.2d 41, 71 (Iowa 2013).
¶ 95        As is often the case when a high court establishes a new rule, later cases clarify its
       contours. Reyes provides only a broad outline. In that case the State conceded, and our supreme
       court agreed, that the defendant’s 97-year sentence—of which he would be required to serve at
       least 89 years and which would make him at least 105 years old upon release—was a de facto
       life sentence. Reyes, 2016 IL 119271, ¶ 10. The court also noted that on remand the defendant,
       who would no longer be subject to a 25-year mandatory firearm enhancement, could receive as
       little as 32 years in prison, a sentence the court stated was “not a de facto life sentence.” Id.
       ¶ 12.
¶ 96        Following Reyes, this court has had a number of opportunities to weigh in on where the line
       should be drawn when the sentence imposed falls somewhere between the two extremes set out
       in Reyes. In a number of cases, the court has expressed its reluctance to set a bright-line rule
       based solely on a defendant’s age upon release or to attempt to predict the life expectancy of an
       individual defendant from actuarial data, including data based on race, ethnicity, gender, and a
       myriad of societal factors bearing on an individual’s life expectancy. See, e.g., People v.
       Jackson, 2016 IL App (1st) 143025, ¶ 57 (concluding that “[t]hese are policy considerations
       that are better handled in a different forum”), pet. for leave to appeal pending, No. 121527
       (filed Nov. 3, 2016). In others, the court has “recognize[d] the dilemma in grappling with such
       complex questions,” but noted that it could “not see how justice is better served by avoiding
       them.” Buffer, 2017 IL App (1st) 142931, ¶ 58, appeal allowed, No. 122327 (Ill. Nov. 22,
       2017).
¶ 97        I fully agree with the majority in this case (supra ¶ 74) and those of my other colleagues
       who have concluded that it would be ill-advised for the appellate court to engage in
       fact-intensive determinations regarding the life expectancies of specific defendants, drawn
       from actuarial data and other evidence never presented to the circuit court or tested in an
       evidentiary hearing. But, in my view, that makes it necessary to establish a bright-line rule, one
       that can be used to apply Reyes fairly and consistently to those cases now working their way
       through the appellate review process, in which juvenile offenders received lengthy
       term-of-years sentences. I see no rational alternative for dealing with these cases. The State
       conceded that the juvenile defendant in Reyes would not survive his sentence, but surely the
       State should not be the arbiter of who benefits from a constitutional protection. We could
       remand with instructions for the circuit court to conduct an evidentiary hearing, with the goal
       of predicting this specific juvenile offender’s life expectancy—though I think it highly
       unlikely that any such prediction would exceed the 64-year figure for adult offenders
       incarcerated in federal prison apparently used by the United States Sentencing Commission
       (Commission) in its calculations. See infra ¶ 99. Or different panels of this court could
       continue to decide—in an arbitrary manner and with no real evidentiary basis—which
       sentences are survivable and which are not.

                                                   - 18 -
¶ 98         The United States Supreme Court has acknowledged both the difficultly and the necessity
        of establishing certain bright-line rules based on a defendant’s age. In Roper, for example,
        when it established 18 years of age as the cutoff for a defendant to receive the special
        sentencing considerations afforded to juveniles, the Court noted that its holding would be
        subject “to the objections always raised against categorical rules.” Roper, 543 U.S. at 574.
        Recognizing that “[t]he qualities that distinguish juveniles from adults do not disappear when
        an individual turns 18,” the Court nevertheless concluded that, if the proven differences
        between juveniles and adults are to be honored at all, “a line must be drawn.” Id. It settled on
        the age of 18 as “the point where society draws the line for many purposes between childhood
        and adulthood.” Id. We face a similar situation. If the protection in Reyes for juveniles given
        de facto life sentences is to mean anything, a line must be drawn that demarks those sentences.
¶ 99         Here, although Sebastian does cite to some ethnicity-based actuarial data of the sort that we
        rejected in Perez, the primary argument he makes is that, even based on a conservative life
        expectancy figure established by the federal government and relied on by courts, his sentence
        is a de facto life sentence. I agree. This court has cited the Commission’s preliminary quarterly
        data reports for the proposition “that a person held in a general prison population has a life
        expectancy of about 64 years.” (Internal quotation marks omitted.) Joiner, 2018 IL App (1st)
150343, ¶ 87; Buffer, 2017 IL App (1st) 142931, ¶ 59; People v. Sanders, 2016 IL App (1st)
121732-B, ¶ 26; see also Deborah LaBelle, ACLU of Michigan Juvenile Life Without Parole
        Initiative, Michigan Life Expectancy Data for Youth Serving Natural Life Sentences,
        http://www.lb7.uscourts.gov/documents/17-12441.pdf (last visited June 4, 2018). Courts in
        other states have likewise cited or relied on figures used by the Commission. See, e.g., Bear
        Cloud, 2014 WY 113, ¶ 34 & n.8 (noting that in its reports the Commission “equates a
        sentence of 470 months (39.17 years) to a life sentence”); Commonwealth v. Costa, 33 N.E.3d
412, 419 n.3 (Mass. 2015) (same); People v. Wines, No. 336550, slip op. at 3 n.6 (Mich. Ct.
        App. Mar. 8, 2018) (per curiam) (citing the Sanders court’s reliance on the 64-year life
        expectancy for federal prison inmates). Since 2005, the Commission has provided the reports
        to “Congress, the judiciary, the executive branch, and the general public with data extracted
        and analyzed from sentencing documents submitted to [it] by the courts.” United States
        Sentencing Commission, Quarterly Data Report Fiscal Year 2017, intro. (Mar. 16, 2018),
        https://www.ussc.gov/sites/default/files/pdf/research-and-publications/federal-sentencing-stat
        istics/quarterly-sentencing-updates/USSC-2017_Quarterly_Report_Final.pdf
¶ 100        As this court has previously noted, data suggests that this estimate “probably overstates the
        average life expectancy for minors committed to prison for lengthy terms,” because it is based
        on the average life expectancy of all federal prisoners, many of whom were not incarcerated as
        juveniles. Sanders, 2016 IL App (1st) 121732-B, ¶ 26. Time spent in prison undoubtedly has
        the potential to reduce one’s life expectancy. Id. But here, there is no need to determine
        whether a lower benchmark might be appropriate. Under even this conservative estimate of 64
        years, Sebastian’s 50-year sentence, pursuant to which he will not be released until the age of
        65, is a de facto life sentence.
¶ 101        Although the reasoning in the cases may differ, the results reached in a majority of this
        court’s opinions addressing this issue, both before and after Reyes, are consistent with a rule
        that sentences resulting in a defendant’s release at the age of 64 or older are de facto life
        sentences. See Joiner, 2018 IL App (1st) 150343, ¶¶ 83, 90 (de facto life sentence; 83 years old
        upon release); People v. Smolley, 2018 IL App (3d) 150577, ¶ 22 (de facto life sentence and 80

                                                    - 19 -
        years old upon release according to the Illinois Department of Corrections webpage (IDOC
        website) (Offender Search, Ill. Dep’t of Corr., https://www2.illinois.gov/idoc/Offender/
        Pages/InmateSearch.aspx (last visited Apr. 5, 2018))); People v. Evans, 2017 IL App (1st)
143562, ¶¶ 14, 18 (not a de facto life sentence; 62 years old upon release), pet. for leave to
        appeal pending, No. 122701 (filed Sept. 19, 2017); Buffer, 2017 IL App (1st) 142931, ¶¶ 62,
        64 (de facto life sentence; 69 years old upon release); People v. Morris, 2017 IL App (1st)
141117, ¶ 30 (de facto life sentence; 109 years old upon release); People v. Ortiz, 2016 IL App
        (1st) 133294, ¶ 24 (de facto life sentence; 75 years old upon release), pet. for leave to appeal
        pending, No. 121578 (filed Dec. 30, 2018); Sanders, 2016 IL App (1st) 121732-B, ¶ 27
        (de facto life sentence and 67 years old upon release according to the IDOC website); Nieto,
        2016 IL App (1st) 121604, ¶ 42 (de facto life sentence; 94 years old upon release), pet. for
        leave to appeal pending, No. 120826 (filed July 8, 2016); Gipson, 2015 IL App (1st) 122451,
        ¶¶ 66-67 (not a de facto life sentence; 59 or 60 years old upon release). But see Perez, 2018 IL
        App (1st) 153629, ¶¶ 37-38 (not a de facto life sentence; 70 years old upon release); Hoy, 2017
IL App (1st) 142596, ¶ 46 (not a de facto life sentence; 68 years old upon release), pet. for
        leave to appeal pending, No. 122911 (filed May 9, 2018); Jackson, 2016 IL App (1st) 143025,
        ¶¶ 57-58 (not a de facto life sentence and 66 years old upon release according to the IDOC
        website).
¶ 102       I would join those who have adopted 64 years of age, a figure based on the average
        projected life expectancy for prisoners arrived at by the United States Sentencing Commission,
        as a benchmark for the age upon release that qualifies a sentence as a de facto life sentence.
        Because Sebastian’s sentence exceeds even this conservative benchmark, I conclude that it is
        subject to our supreme court’s holding in Reyes. Such a sentence may be imposed on a
        defendant who was under the age of 18 at the time of his crime only after a hearing in which the
        circuit court considers the relevant factors pertaining to the defendant’s youth set forth in
        Miller and its progeny. Reyes, 2016 IL 119271, ¶ 10.
¶ 103       I also disagree with the majority’s conclusion that we can discern from the record that the
        circuit court in this case considered the Miller factors at sentencing. As the majority
        acknowledges, Sebastian was sentenced in March 2014, more than two years before our
        supreme court held in Reyes that Miller even applies in cases where juvenile defendants have
        received de facto life sentences. Relying on our supreme court’s decision in Holman, 2017 IL
120655, the majority finds it sufficient that information bearing on the Miller factors was at
        least before the court. Although it is generally true that, on review, this court presumes that the
        circuit court considered all evidence offered in mitigation, this presumption breaks down
        where a “statement in the record, other than the sentence imposed, indicates that the court did
        not do so.” People v. Gramo, 251 Ill. App. 3d 958, 971 (1993).
¶ 104       The judge in this case made it quite clear that she did not think Miller applied. When
        defense counsel started to address the Miller factors at sentencing, she stopped him, noted that
        she would not be sentencing Sebastian to a sentence of natural life in prison, and invited him to
        “tailor [his] argument” accordingly. In my view, these statements are completely antithetical to
        a presumption that the judge considered the Miller factors.
¶ 105       I find Holman inapplicable here for another reason. The court in that case specifically
        found that the juvenile defendant had no rehabilitative potential. Holman, 2017 IL 120655,
        ¶ 17 (“ ‘the Court believes that this Defendant cannot be rehabilitated’ ”). That conclusion was
        reflected in the sentence of natural life without parole that the court imposed. I do not believe

                                                    - 20 -
        that the court’s conclusion in Holman that the defendant’s sentence “passe[d] constitutional
        muster under Miller” can be separated from the clear emphasis it placed, in the preceding
        sentence of its opinion, on the circuit court’s conclusion that the defendant’s conduct “placed
        him beyond rehabilitation.” Id. ¶ 50. The court in this case made no such finding and indeed
        sentenced Sebastian to a term of years that, although lengthy, was at the low end of the range of
        possible sentences.
¶ 106       I do not view Holman as a license for this court to routinely look with hindsight on the
        sentencing decisions of circuit courts and to presume that the judges who imposed those
        sentences carefully considered a set of factors that, before Reyes, they had no reason to believe
        even applied. Our supreme court made clear in Holman that “age is not just a chronological
        fact but a multifaceted set of attributes that carry constitutional significance.” Id. ¶ 44. Under
        Miller and Montgomery, a sentence of life without parole for a juvenile offender is only
        appropriate in the very rarest of cases where “the trial court determines that the defendant’s
        conduct showed irretrievable depravity, permanent incorrigibility, or irreparable corruption
        beyond the possibility of rehabilitation.” Id. ¶ 46.
¶ 107       As those cases make clear, a court cannot reach such conclusions by considering only
        “generally mitigating circumstances related to a juvenile defendant’s youth,” but must instead
        “consider specifically the characteristics mentioned by the Supreme Court.” Id. ¶¶ 42-44
        (rejecting the former approach in favor of the latter). The relevant considerations are:
                “(1) the juvenile defendant’s chronological age at the time of the offense and any
                evidence of his particular immaturity, impetuosity, and failure to appreciate risks and
                consequences; (2) the juvenile defendant’s family and home environment; (3) the
                juvenile defendant’s degree of participation in the homicide and any evidence of
                familial or peer pressures that may have affected him; (4) the juvenile defendant’s
                incompetence, including his inability to deal with police officers or prosecutors and his
                incapacity to assist his own attorneys; and (5) the juvenile defendant’s prospects for
                rehabilitation.” Id. ¶ 46 (citing Miller, 567 U.S. at 477-78).
        There is simply nothing in the record from which one can conclude that the circuit court in this
        case considered each of these factors before sentencing Sebastian to 50 years in prison, and,
        indeed, the judge made it clear that she did not believe these factors applied. Moreover, there is
        nothing that suggests that the sentencing judge considered Sebastian to be “beyond the
        possibility of rehabilitation.”
¶ 108       In sum, I would hold that Sebastian’s 50-year sentence for first degree murder, pursuant to
        which he will not be eligible for release until the age of 65, is a de facto life sentence. Because
        this sentence was imposed on a juvenile offender without consideration of the factors
        pertaining to youth set out in Miller and now made a part of the Unified Code of Corrections
        (see 730 ILCS 5/5-4.5-105 (West 2016)), the sentence violates the eighth amendment. I would
        vacate Sebastian’s sentence, affirm the judgment of the circuit court in all other respects, and
        remand this case for resentencing pursuant to section 5-4.5-105 of the Unified Code of
        Corrections. I would not find it necessary to reach the issue of whether Sebastian’s sentence
        also violates the proportionate penalties clause of the Illinois Constitution.




                                                    - 21 -